Citation Nr: 1303401	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-50 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating for diffuse epidural fibrosis, L4-5, as a result of laminectomy, with recurrence, reherniation, or persistent L4-5 disc right posterolaterally, and degenerative findings at L4-5 and L5-S1, currently evaluated as 40 percent disabling (for brevity, this claim is referred to as "an increased rating for a back disability").  

2. Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with hiatal hernia with history of ulcers and erosions (also claimed as peptic ulcer disease) associated with diffuse epidural fibrosis, L4-5, as a result of laminectomy, with recurrence, reherniation, or persistent L4-5 disc right posterolaterally, and degenerative findings, L4-5 and L5-S1, currently evaluated as 10 percent disabling.  

3. Entitlement to service connection for pancreatitis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at an RO hearing in March 2010.  

In his December 2009 substantive appeal, the Veteran requested a Board hearing, which was scheduled in April 2012.  However, in a statement that same month, he cancelled his hearing request.  

The Veteran filed a notice of disagreement for an increased evaluation for bipolar disorder.  The RO issued a statement of the case in July 2010 and the Veteran failed to submit a substantive appeal.  Thus, such issue is not in appellate status.  See 38 C.F.R. § 20.204 (2012).  

This claim was remanded in July 2012.  The Board finds that there has not been substantial compliance with the remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  




REMAND

The July 2012 Board remand essentially contained four directives.  It was requested that the AMC re-adjudicate the claim due to new records on Virtual VA that were created after the last supplemental statement of the case (SSOC) and that the AMC obtain recent VA-fee basis treatment from Cabell Huntington Regional Pain Management Center (Cabell) created after March 2010.  It was also requested that the Veteran be afforded a new VA examination for his increased rating for GERD because the disability had worsened.  Further, it was instructed that the Veteran be provided a new VA examination for service connection for pancreatitis during an active stage (some past VA records stated it was chronic, but last VA examination stated there was no present disability).  

The file shows the Veteran reported to his VA examinations in July 2012 and told the examiner that he was now rated at 100 percent and did not wish to continue with the appeal.  He asked the doctor to "send it back" to the AMC; the examiner complied and no examination took place.  The AMC sent a follow up letter asking the Veteran to confirm if he wanted to withdraw his appeal; there was no response.  The Board finds that this statement to the examiner does not consist of a properly withdrawn appeal under 38 C.F.R. § 20.204 (2012).  The AMC issued a September 2012 SSOC denying the claims; this document was returned to the Board as undeliverable.  However, a November 2012 notice letter from the Board sent to the same address was not returned.  

The Board finds a remand is required because the September 2012 SSOC does not reflect that the newer records on Virtual VA (some of which pertain to the issues on appeal) were taken into account and considered; there was no real re-adjudication of the case.  Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, there is no showing that the AMC took steps to get the VA-fee basis Cabell records.  The September 2012 SSOC notes and a July 2012 letter shows the AMC requested the Veteran sign and authorization and consent letter to these records.  However, such consent should not be necessary, since the Cabell records mentioned are scanned and in Virtual VA- it just is not accessible by the Board (See the several fee-basis out-patient treatment references in the uploaded batch of documents labeled "CAPRI" dated November 14, 2011).  The AMC should contact the Veterans Health Administration (VHA) to get the documents; the Veteran would not have to sign an authorization and consent form.  VA paid for the fee-basis appointments so VHA should have these treatment records.  See Stegall, 11 Vet. App. at 271.  

As the Veteran refused his last VA examinations, rescheduling the examinations is unnecessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from Cabell Huntington Regional Pain Management Center from March 2010 to the present; simply put, obtain the records referenced on Virtual VA in the CAPRI records uploaded on November 14, 2011.  

2. After the above development is completed, review the evidence of record, to specifically include all evidence associated with the Veteran's claims file and Virtual VA record since the January 2011 SSOC, and re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran should be provided with a SSOC and afforded the appropriate opportunity to respond to it.  Then the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

